In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Barron, J.), dated August 6, 1997, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
On April 23, 1991, after the plaintiff exited her apartment, she was assaulted by two unidentified assailants in the lobby of the building. She subsequently commenced this action against the owner and manager of the building, alleging that the assault was caused by their negligent failure to maintain adequate security measures. The Supreme Court denied the defendants’ motion for summary judgment, and this appeal ensued.
The defendants met their burden on the summary judgment motion by establishing that any inadequacy that may have existed in the security in the plaintiff’s building was not a proximate cause of the plaintiff’s injuries. In opposition, the plaintiff failed to raise an issue of fact as to whether her assailants were in fact intruders rather than tenants or invitees or whether the assailants gained access to the building due to a lack of security. Accordingly, the defendants’ motion should have been granted (see, Wright v New York City Hous. Auth., 208 AD2d 327; Hargett v New York City Hous. Auth., 244 AD2d 459; Shinn v Lefrak Org., 239 AD2d 335; Davis v Jo-Ern Realty Corp., 239 AD2d 458; Gleaton v New York City Hous. Auth., 221 AD2d 504). Mangano, P. J., Rosenblatt, Ritter and Altman, JJ., concur.